DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of claims
Claims 1 and 3-6 as amended on 10/06/2021 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Feng-Xie (“Current situation and problems with 24-hour koji making in China”. Brewing Society of Japan (1995), pages 478-482). See official translation document mailed on 7/23/2020.  
	The cited reference describes a 24-hour koji making process for producing brewed food including soy sauce and miso. 
In particular, the cited method comprises steps: 
1)  inoculating a koji mold strain  into a pre-culture medium with a wheat bran  medium (see official translation lines bridging page 4 and page 5; see figure 1 on page 
2) pre-culturing the Koji mold strain to obtain pre-cultured seed Koji such as a seed malt or an inoculum (see official translation, page 5, lines 2-8; see figure 1 on page 6); wherein the Koji mold is pre-cultured until the number of spores of the Koji mold is 2.5-3 billion CFU/g (translation page 5, line 7) which is more than 107 spores/g as required for the claimed method (claim 4); and
3) performing Koji production within 24 hours as disclosed (18 to 30 hours as claimed) after inoculating the pre-cultured seed Koji into a protein raw material and/or a carbohydrate raw material such as defatted soybean and wheat bran (see translation page 6, last 2 lines; see figure 1);
wherein in the cited method the wheat bran or wheat bran-comprising substrate is the same “culture material” as recited in claim 1 (bran is outer layer of grain or  epidermal portion of grain) and as recited in claim 3 (“from wheat brans”); and, therefore, since the cited culture material is identical to the claimed culture material, the cited culture material has the same characteristics including same “bulk specific gravity” of “500g/L or less” within the broadest reasonable meaning of the claims.
Furthermore, the cited method comprises Koji making within 24 hours on an entire mixture of soybeans and wheat bran having water content 50% (see table 2). Thus, the amount of soybeans and wheat bran is the whole volume takes the other 50%; and, therefore, the “culture material” as koji culture substrate for koji fermentation is 50g/100ml or 500 g/L. Applicants argued that definition for the claimed term “bulk specific gravity” or “specific gravity” means mass per unit volume (see page 3, par.4 of 
Therefore, as applied to claims 1, 3 and 4 as presently amended, the cited reference teaches the same method for producing Koji for brewed food as encompassed by the claimed method except that in the cited method the step (2) of pre-culturing and/or making a seed koji takes more than 48 hours or it appears to take 3-5 days (translation page 5, lines 5-7). 
However, although the pre-culture period or seed preparation period takes more than 48 hours as disclosed therein, cited reference explicitly teaches that the size of seed inoculum or number of spores of the Koji mold seed should be 2.5-3 billion CFU/g (which is more than 107 spores/g as claimed) to practice Koji production as intended for brewed food in 24 hours. 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide the Koji mold seed in amount 2.5-3 billion CFU/g or more than 107 spores/g as practiced in the method of Jin with a reasonable expectation of success in shortening Koji production as a whole process and/or for allowing practice Koji production as intended for brewed food within 24 hours 24 hours.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

As applied to claims 5 and 6: the cited reference clearly states that the disclosed method is for producing brewed food including soy sauce and miso (entire document including translation page 3, last 4 lines); and therefore, admixed into food within the broadest reasonable meaning of the claims
Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 10/06/2021 have been fully considered but they are not persuasive with regard to the claimed method as a whole. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Jin, Feng-Xie (“Current situation and problems with 24-hour koji making in China”. Brewing Society of Japan (1995), pages 478-482) has been withdrawn because in the cited method the step (2) of pre-culturing and/or making a seed koji takes more than 24-48 hours as now required by the claims and as argued by Applicants (response page 3). 
With regard to the teaching by Jim Applicants argue that in the cited method the step (2) of pre-culturing and/or making a seed koji takes more than 24 hours or more than 72 hours (response page 3). 

Furthermore, time of pre-culturing of seed would also depends on quality of Koji strain and/or amount of Koji mold seed for pre-culturing of seed intended for further production and Koji fermentation. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Vera Afremova
December 30, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653